                                                                FiLED

                                                              JAN 3 I iiltili

                      UNITED STATES DISTRICT COURT             NORFralc
                      eastern district of VIRGINIA
                              Norfolk Division



COURTNEY SWINK,

            Plaintiff,

^                                                    Case No. 2:19cv446

AMERICAN FAMILY RV, INC, et al.

            Defendants.


                                   ORDER


     This    matter   comes    before   the   court on   counsel for      the

Plaintiff's Motion to Withdraw (''Motion"), filed on December 20,

2019. EOF No. 11. The Defendants filed a Response on December 26,

2019, in which they indicated they had no objection to the Motion.
EOF No. 12. The Plaintiff, Ms. Courtney Swink, did not respond to

the Motion.


     The court held a hearing on the Motion on January 31, 2020.

Ms. Swink attended the hearing. For the reasons stated from the

bench, the court exercises its discretion and GRANTS the Motion,
finding that the reasons for withdrawal meet the requirements of
Rule 1.16(b) of the Virginia Rules of Professional Conduct.

     The court STAYS all deadlines in this matter for thirty (30)

days, so that Ms. Swink may retain new counsel or decide to
represent herself pro se.
     The Clerk is DIRECTED to send a copy of this Order to counsel

for the parties and Ms. Swink.^

     IT IS SO ORDERED.
                                              /s/
                                  Rebecca Beach Smith
                                  Senior United States DistrictJudj5«--W^
                         REBECCA BEACH SMITH
                         SENIOR UNITED STATES DISTRICT JUDGE



January 2-1' 2020




     1 At the hearing, Ms. Swink confirmed her correct address
for service is the address listed on the Certificate of Service
for the Motion to Withdraw. See ECF No. 11 at 3.
